Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 05/24/2022. Currently claims 1-19, and 21-22 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 8-11, 17-19, and 21-22 are rejected under 35 U.S.C.103 as being obvious over Ganapathiappan et al. (US Patent Application Publication Number 2017/0203406 A1), hereafter, referred to as “Ganapathiappan”, in view of Lu et al. (US Patent Application Publication Number 2006/0096179), hereafter, referred to as “Lu”.

Regarding claim 1, Ganapathiappan teaches a method of forming a porous polishing pad comprising the steps of: depositing a plurality of composite layers with a 3D printer to reach a target thickness, wherein depositing the plurality of composite layers comprises of dispensing one or more of a curable resin precursor composition onto a support, wherein the curable resin precursor composition comprises a first resin precursor component that comprises a multifunctional acrylate oligomer, and a second resin precursor component that comprises a multifunctional acrylate monomer (claims 1, and 11; para. [0016]). 

But Ganapathiappan fails to teach explicitly that the curable resin precursor composition comprises of an anion monomer having a structure as shown herein, wherein at 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

least one of the R1, R2, and R3 is an alkyl ester radical.
However, Lu teaches to provide a method of chemically mechanically polishing a substrate through the use of polishing composition (abstract).  Lu also teaches that the polishing composition comprises a polymer which can be an anionic polymer comprising the repeating units of 2-(methacroyloxy) ethylphosphate (claims 9 and 10; para. [0019], and [0036]), wherein the 2-(methacroyloxy) ethylphosphate having the following structure,
                                                           
    PNG
    media_image2.png
    310
    327
    media_image2.png
    Greyscale


that would satisfy the claimed structure requirement.  Lu teaches that the process results in desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and damage to underlying structures and topography during polishing and planarization (para. [0007]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching, suggestion or motivation of Lu, and combine the use of 2-(methacroyloxy) ethylphosphate having the claimed structure of the instant application comprising an anionic monomer as an ingredient for the composition for the pad material, because that would provide desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and damage to underlying structures and topography during polishing and planarization (KSR Rationale G, MPEP 2143). Since both the reference deal with Chemical Mechanical Polishing (CMP), one would have reasonable expectation of success from the combination. It would also be obvious to any ordinary artisan that the anionic monomers would go through a curing process (chemical reaction such as polymerization) to form the desired article (polishing pad).

Regarding claim 2, Ganapathiappan teaches dispensing one or more droplets of a porosity-forming composition onto the support, wherein at least one component of the porosity-forming composition is removable to form the pores m the porous polishing pad (claim 1, and para. [0015])).

Regarding claim 8, Ganapathiappan teaches that the porosity-forming composition includes a porosity-forming agent selected from the group consisting of glycols, glycols-ether, amines, and combinations thereof (claim 3).

Regarding claim 9, Ganapathiappan teaches that the porosity-forming composition includes a porosity-forming agent selected from the group consisting of ethylene glycol, butanediol, dimer diol, propylene glycol-(1,2) and propylene glycol-(1, 3), octane-1,8-diol, neopentyl glycol, cyclohexane dimethanol (1,4-bis-hydroxymethylcyclohexane ), 2-methyl-1,3-propane diol, glycerine, trimethylolpropane, hexanediol-(1,6), hexanetriol-(1,2,6) butane triol-(1,2,4), trimethylolethane, pentaerythritol, quinitol, mannitol and sorbitol, methylglycoside, diethylene glycol, triethylene glycol, tetraethylene glycol, polyethylene glycols, dibutylene glycol, polybutylene glycols, ethylene glycol, ethylene glycol monobutyl ether (EGMBE), diethylene glycol monoethyl ether,  ethanolamine, diethanolamine (DEA), triethanolamine (TEA) and combinations thereof (claim 4).

Regarding claim 10, Ganapathiappan teaches that the method further comprising partially curing the dispensed one or more droplets of the curable resin precursor composition and the dispensed one or more droplets of the porosity-forming composition prior to exposing the dispensed one or more droplets of the curable resin precursor composition and the dispensed one or more droplets of the porosity-forming composition to at least one of an annealing processing, a rinsing process, or both by teaching that the method further comprising exposing the dispensed one or more droplets of the curable resin precursor composition and the dispensed one or more droplets of the porosity-forming composition to at least one of an annealing process, a rinsing process, or both to remove the at least one component of the porosity-forming composition to form the pores in the porous polishing pad (claim 9).

Regarding claim 11, Ganapathiappan teaches a method of forming a porous polishing pad comprising the steps of: depositing a plurality of composite layers with a 3D printer to reach a target thickness, wherein depositing the plurality of composite layers comprises of dispensing one or more of a curable resin precursor composition onto a support, wherein the curable resin precursor composition comprises a first resin precursor component that comprises a multifunctional acrylate oligomer, and a second resin precursor component that comprises a multifunctional acrylate monomer; exposing the one or more droplets of the curable resin precursor composition to electromagnetic radiation to at least partially cure the curable resin precursor composition; repeating the dispensing and exposing to build a 3D-relief on the support; and solidifying the plurality of composite layers to form a porous pad body (claims 1, and 11; para. [0016]). 

But Ganapathiappan fails to teach explicitly that the curable resin precursor composition comprises of an anion monomer having a structure as shown herein, wherein at 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

least one of the R1, R2, and R3 is an alkyl ester radical.

However, Lu teaches to provide a method of chemically mechanically polishing a substrate through the use of polishing composition (abstract).  Lu also teaches that the polishing composition comprises a polymer which can be an anionic polymer comprising the repeating units of 2-(methacroyloxy) ethylphosphate (claims 9 and 10; para. [0019], and [0036]), wherein the 2-(methacroyloxy) ethylphosphate having the following structure,

                                                           
    PNG
    media_image2.png
    310
    327
    media_image2.png
    Greyscale


that would satisfy the claimed structure requirement.  Lu teaches that the process results in desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and damage to underlying structures and topography during polishing and planarization (para. [0007]).

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching, suggestion or motivation of Lu, and combine the use of 2-(methacroyloxy) ethylphosphate having the claimed structure of the instant application comprising an anionic monomer as an ingredient for the composition for the pad material , because that would provide desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and damage to underlying structures and topography during polishing and planarization (KSR Rationale G, MPEP 2143). Since both the reference deal with Chemical Mechanical Polishing (CMP), one would have reasonable expectation of success from the combination. It would also be obvious to any ordinary artisan that the anionic monomers would go through a curing process (chemical reaction such as polymerization) to form the desired article (polishing pad).

Regarding claim 17, Ganapathiappan teaches that the porosity-forming composition includes a porosity-forming agent selected from the group consisting of glycols, glycols-ether, amines, and combinations thereof (claim 3).

Regarding claim 18, Ganapathiappan teaches that the curable resin precursor composition further comprises a curing agent that comprises a photo-initiator (claim 13).

Regarding claim 19, Ganapathiappan teaches that the anionic monomer
is present in a range between 2 wt. % to about 10 wt.% of a total wt. % of the resin precursor composition by teaching that the porosity-forming agent is present between 5 wt. % to about 30 wt. % of the total wt. % of the resin precursor composition (claim 14) by partially overlapping the claimed range.

	Regarding claim 21, Ganapathiappan teaches that the cured anionic monomer comprises a hydrophobic group, a hydrophilic group, and a curable unit by teaching the use of hydrophobic components (para. [0141-0142]), and hydrophilic polymers, or hydrophilic polymerizable monomers (para. [0013], claim 2). Lu teaches an anionic monomeric structure, and it would have been obvious to any ordinary artisan that the monomer would go through curing process to form the polymer to form the desired article.

Regarding claim 22, Ganapathiappan teaches that the method comprising tuning a zeta potential of the polishing pad by adjusting an amount of the anion monomer in the curable resin precursor composition by teaching that the varying regions of zeta potential of the polishing article may be tuned during polishing (para. [0053]), and Lu teaching that the zeta potential varies with variation in polymer composition and particle size (Table 1).

Claims 3-7, and 12-16 are rejected under 35 U.S.C.103 as being obvious over Ganapathiappan et al. (US Patent Application Publication Number 2017/0203406 A1), in view of Lu et al. (US Patent Application Publication Number 2006/0096179), in view of Ono et al. (US Patent Application Publication Number 2006/0148393 A1) hereafter, referred to as “Ono”.

Regarding claims 3-7, and 12-16, Ganapathiappan and Lu together teach a method of forming a porous polishing pad. Lu specifically teaches to provide a method of chemically mechanically polishing a substrate through the use of polishing composition (abstract).  Lu teaches that the polishing composition comprises a polymer which can be an anionic polymer comprising the repeating units of 2-(methacroyloxy) ethylphosphate (claims 9 and 10; para. [0019], and [0036]), wherein the compound having the general structure of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Where R1, R2, and R3 is an alkyl ester radical. It is evident that the R1, R2, and R3 can take different forms. But Ganapathiappan and Lu fail to explicitly teach that the R1, R2 and R3, alone or in different combination can take the form or CH2CH2OC(O)C(CH2)CH3. However, Ono teaches a polishing pad that includes a polishing layer having abrasive grains dispersed in a resin (abstract). Ono also teaches the polymerization techniques used in the process by using various radicals. Ono further teaches that radical polymerizable monomers essential for the side chain components include radical polymerizable monomers having an aromatic ring, and styrene and styrene derivatives such as a-methyl styrene and chloromethyl styrene, reaction products of 2-hydroxyethyl acrylate (HEA) and 2-hydroxyethyl methacrylate (HEMA), such as phenoxyethyl acrylate, phenoxyethyl methacrylate, benzyl acrylate and benzyl methacrylate with aromatic compounds, reaction products of phthalic acid derivatives such as 2-acryloyloxy ethyl hydrogen phthalate, esters such as HEA and HEMA, acrylic acid, methacrylic acid, and phenyl glycidyl ether, that is, 2-hyddroxy-3-phenoxypropyl (meth) acrylate can be used in introducing an aromatic group into the side chain. Ono thereby teaches the use of CH2CH2OC(O)C(CH2)CH3 , which is the radical form of  2-hydroxyethyl methacrylate with an additional hydroxyl group.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Ono, and use a known technique of radical polymerization using the radical of CH2CH2OC(O)C(CH2)CH3 in various combinations to replace the R1, R2, and R3. Since the reference deal with chemistry of polishing pads, one would have reasonable expectation of success from the combination.


Responses to Arguments

Applicant’s argument filed on 05/24/2022 for the 103 rejections has been fully considered.  Applicant’s argument with respect to independent claims 1 and 11 has been considered, but is not persuasive.  The applicant argues that as Lu discloses a polishing slurry composition containing particles of an abrasive, and a water-soluble polymer wherein the water-soluble polymer coats at least a portion of the abrasive, therefore, as the polishing slurry composition of Lu is used as a polishing fluid in the chemical mechanical polishing of a substrate, and is not used to produce polishing pads for CMP processes as described in Ganapathiappan, therefore, an ordinary artisan would not be motivated to use the teaching of Lu to combine with Ganapathiappan.  However, the examiner would like to point out that since the anionic monomer (as an ingredient for the composition for the slurry) provides desirable uniformity, and removal rate during the polishing and planarization of substrates, while minimizing defectivity, such as surface imperfections and damage to underlying structures and topography during polishing and planarization, and since monomers usually are polymerized to form desired article by solidifying (curing process) under suitable conditions, a person of ordinary skill would be motivated to modify the composition of Ganapathiappan to include compositional ingredient as taught by Lu to be used to form a polishing pad as suggested by Ganapathiappan to provide improved polishing and planarization.  Therefore, the Examiner maintains that based on the teaching of Ganapathiappan and Lu, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the amended independent claims, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.




Conclusion
                        
Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742